Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In the amendment filed on December 28, 2021, the following has occurred: claim(s) 1, 3, 5, 8, 11-12, 17, and 20 have been amended. Now, claim(s) 1-20 are pending.

Claim Objections
Claim 20 objected to because of the following informalities:  “an particular application user”.  Appropriate correction is required. For Examination purposes, the Examiner will interpret the claimed portion as “a particular application user”.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In claims 1, 11, and 20 the claimed portion recites "during the current moment in time", and the Specification does not disclose a particular description of "current moment of time" to define certain steps. Claims 2-10 and 12-19 are rejected based on their dependencies to the independent claims. The Specification in Paragraph [0114] discloses “In one embodiment, each time the user engages in an application session, the user input data is collected, and may be stored as part of the user profile. Further, in one embodiment, each time the user input data is collected from the user for an application session, the user input data from each of the previous sessions is processed and aggregated to generate historical user interaction data.”, which the Examiner does not interpret as referencing the steps taking place in a particular timing as the Specification discloses time as a measurement to be utilized as information.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 1 recite(s) providing an application to a particular application user; providing the particular application user with information through a user interface of the application; remotely monitoring interactions of the particular application user with the information provided through the user interface over a defined period of time to generate historical user interaction data representing data associated with the particular application user’s interactions with the information over the defined period of time; processing the historical user interaction data associated with the particular application user to generate baseline user interaction data representing one or more user interaction baselines that are specific to the particular application user; defining one or more threshold changes in user interaction data representing one or more maximum allowable variations between current interaction data associated with a user and the baseline user interaction data associated with the user; generating threshold user interaction differential data representing the one or more threshold changes in user interaction data; providing the particular application user with current information through the user interface of the application, wherein the current information represents information provided to the particular application user during a current moment of time; remotely monitoring the interactions of the particular application user with the current information provided through the user interface during the current moment of time to generate current user interaction data for the  the current user interaction differential data with the threshold user interaction differential data to identify a current psychological state of the particular application user; and if the difference between the current user interaction data associated with the particular application user and the baseline user interaction data associated with the particular application user is greater than one or more the threshold changes in user interaction data represented by the threshold user interaction differential data, taking one or more actions to modify aspects of the application provided to the particular application user during the current moment of time, based at least partly on the identified current psychological state of the particular application user.
These limitations, as drafted, given the broadest reasonable interpretation, cover manual, human performance of the limitations that constitute Certain Methods of Organizing Human Activity, but for the recitation of generic computer components. For example, but for the recitation of "application" and "user interface", the providing, monitoring, and analyzing steps could be accomplished by a user acquiring information of a user utilizing a program and identifying the user's behavior in contrast to past and baseline user's behavior. Claims 2-8 further describes the application and the steps of monitoring a user. Claims 9-10 further describe a third party communication. Therefore, these claims merely further define information that could be observed by a user and used to make a judgment of the difference between current user behavior and other standard user behavior. Therefore, these claims recite limitations that fall into the Certain Methods of Organizing Human Activity grouping of abstract ideas.
This judicial exception is not integrated into a practical application because the remaining elements amount to no more than general purpose computer components programmed to perform the abstract ideas. For example, but for the recitation of "application" and "user interface" that is used for gathering user interaction data. The written description discloses that the recited computer components encompass generic components including "In various embodiments, the application may be any type of application that is capable of providing content/information to a user through a user interface, including, but not limited to, a desktop computing system application, a mobile computing system application, a virtual reality computing system application, an application provided by an Internet of Things (IoT) device, or any combination thereof." (See Paragraph [0030]). As set forth in the 2019 Eligibility Guidance, 84 Fed. Reg. at 55 "merely include[ing] instructions to implement an abstract idea on a computer" is an example of when an abstract idea has not been integrated into a practical application.
Claims 11-19 and 20 recite the same functions as claims 1-10. Therefore, these claims also recite abstract ideas that fall into the Certain Methods of Organizing Human Activity grouping of abstract ideas as explained above. These claims also do not integrate the abstract idea into a practical application for the same reasons as explained above because they merely include instructions to implement the abstract idea on a computer.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration into a practical application, the additional elements are recited at a high level of generality, and the written description indicates that these elements are generic computer components. Using generic computer components to perform abstract ideas does not provide a necessary inventive concept. See Alice, 573 U.S. at 223 ("mere recitation of a generic computer 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6, 8, 10, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over PK et al. (U.S. Patent Pre-Grant Publication No. 2020/0019418) in view of Bower et al. (U.S. Patent Pre-Grant Publication No. 2019/0216392).
As per independent claim 1, PK discloses a computing system implemented method comprising: providing an application to a particular application user (See Paragraph [0036]: A screen can be presented to a user that can be interacted with, which the Examiner is interpreting an interactive display to encompass the claimed portion.); providing the particular application 
While PK discloses the method as described above, PK may not explicitly teach comparing, during the current moment of time, the current user interaction differential data with the threshold user interaction differential data to identify a current psychological state of the particular application user; and if the difference between the current user interaction data associated with the particular application user and the baseline user interaction data associated with the particular application user is greater than one or more of the threshold changes in user interaction data represented by the threshold user interaction differential data, taking one or more actions to modify aspects of the application provided to the particular application user during the 
Bower teaches a method for comparing, during the current moment of time, the current user interaction differential data with the threshold user interaction differential data to identify a current psychological state of the particular application user (See Paragraph [0142]: A cognitive platform configured to render at least one computer-implemented time-varying element in the interaction sequence, measure user responses, and adjust the CSI accordingly. These measurements may be compared with the user responses to interaction sequences in the platform that do not present computer-implemented time-varying elements, in order to determine measures of the user's emotional reactivity, this measurement, with or without comparison to measurements made during interaction sequences that do not present computer-implemented time-varying elements, may be for the purpose of assessing the user's emotional state, which the Examiner is interpreting to encompass the claimed portion as the Examiner is interpreting user’s emotional state to encompass current psychological state of the particular application user.); and if the difference between the current user interaction data associated with the particular application user and the baseline user interaction data associated with the particular application user is greater than one or more of the threshold changes in user interaction data represented by the threshold user interaction differential data, taking one or more actions to modify aspects of the application provided to the particular application user during the current moment of time, based at least partly on the identified current psychological state of the particular application user (See Paragraphs [0177]: A process is described when the application is a psychological application the decision process is finished and the response system is being activated in which the individual initiates the corresponding response and the responses can be two different 
As per claim 3, PK/Bower discloses the method of claim 1 as described above. PK further teaches wherein the information provided through the user interface of the application includes one or more of: textual information; audio information; graphical information; image information; and video information (See Paragraph [0099]: The monitoring component can cause the view to display tool tips or other types of information to guide a user, which the Examiner is interpreting to encompass either textual or graphical information.).
As per claim 4, PK/Bower discloses the method of claim 1 as described above. PK further teaches wherein monitoring the historical and current interactions of the application user includes monitoring the speed at which the application user interacts with the information provided through the user interface (See Paragraph [0107]: A process is described to identify a time that can be correlated with how long a user takes to complete an action, which the Examiner is interpreting how long a user takes to complete an action to encompass monitoring 
As per claim 5, PK/Bower discloses the method of claims 1 and 4 as described above. PK further teaches wherein the speed at which the application user interacts with the information provided through the user interface is measured by monitoring one or more of: the speed at which the application user scrolls through the information provided through the user interface; the speed at which the application user clicks through the information provided by the user interface; and the speed at which the application user enters text through the user interface (See Paragraph [0107]: A process is described to identify a time that can be correlated with how long a user takes to complete an action, the action can be entering text into a text box or text field.).
As per claim 6, PK/Bower discloses the method of claim 1 as described above. PK further teaches wherein monitoring the historical and current interactions of the application user includes monitoring the application user's comprehension of the information provided through the user interface (See Paragraph [0107]: The time taken to complete the text entry can provide an indication of whether the user understood the information that was required to be entered.).
As per claim 8, PK/Bower discloses the method of claim 1 as described above. PK further teaches wherein taking one or more actions if the difference between the current user interaction data and the baseline user interaction data is greater than one or more of the threshold changes in user interaction data represented by the threshold user interaction differential data includes one or more of: adjusting presentation of the information provided to the application user (See Paragraph [0046]: Problem solutions can be associate with training data and a solution to an issue is increasing the size of a user interface element, which can be triggered by exceeding a threshold level.); adjusting content of the information provided to the application user; 
As per claim 10, PK/Bower discloses the method of claims 1 and 8 as described above. PK further teaches wherein the third party is one or more of: an emergency contact associated with the application user; and a relative of the application user (See Paragraph [0078]: A plurality of picker elements can include an account picker, a contact picker, and an owner picker, which the Examiner is interpreting that the account pertains to the user and the contact could be emergency contacts.).
As per independent claim 20, P K discloses a computing system implemented method comprising: obtaining baseline user interaction data for a particular application user, wherein the baseline user interaction data represents one or more user interaction baselines that are specific to the particular application user (See Paragraphs [0145]-[0146]: A process is described to identify baseline time of user interaction obtained from past user interactions, which the Examiner is interpreting to encompass the claimed portion); defining one or more threshold changes in user interaction data representing one or more maximum allowable variations between current interaction data associated with a user and the baseline user interaction data associated with the user and generating threshold user interaction differential data representing the one or more threshold changes in user interaction data (See Paragraphs [0144]-[0145]: A threshold interaction time can be determined and when a result exceeds the threshold interaction time more detailed tracking of interactions and the threshold time can be adjusted if need be, which the Examiner is interpreting the process of adjusting threshold times to encompass threshold changes 
While PK discloses the method as described above, PK may not explicitly teach comparing, during the current moment in time, the current user interaction differential data with the threshold user interaction differential data to identify a current psychological state of the particular application user; and if the difference between the current user interaction data associated with the particular application user and the baseline user interaction data associated with the particular application user is greater than one or more of the threshold changes in user interaction data represented by the threshold user interaction differential data, taking one or more actions to modify aspects of the application provided to the particular application user during the current moment of time, based at least partly on the identified current psychological state of the particular application user.
Bower teaches the method comparing, during the current moment in time, the current user interaction differential data with the threshold user interaction differential data to identify a current psychological state of the particular application user (See Paragraph [0142]: A cognitive platform configured to render at least one computer-implemented time-varying element in the interaction sequence, measure user responses, and adjust the CSI accordingly. These .
Claims 2, 7, 9, and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over PK et al. (U.S. Patent Pre-Grant Publication No. 2020/0019418) in view of Bower et al. (U.S. Patent Pre-Grant Publication No. 2019/0216392) in further view of Alailima (U.S. Patent Pre-Grant Publication No. 2020/0114115).
As per claim 2, PK/Bower discloses the method of claim 1 as described above, PK/Bower may not explicitly teach wherein the application is a therapeutics application.
Alailima teaches a method wherein the application is a therapeutics application (See Paragraph [0155]: A cognitive platform for deriving an effort metric for optimizing a computer- assisted therapeutic treatment, which the Examiner is interpreting the computer-assisted therapeutic treatment to encompass a therapeutics application.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of PK/Bower to include a therapeutics application as taught by Alailima. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify PK/Bower with Alailima with the motivation of improving assist of patients in the treatment and management (See Background of Alailima in Paragraph [0003]).
As per claim 7, PK/Bower discloses the method of claims 1 and 6 as described above, PK/Bower may not explicitly teach wherein the application user's comprehension of the information provided through the user interface is measured by one or more of: presenting the 
Alailima teaches a method wherein the application user's comprehension of the information provided through the user interface is measured by one or more of: presenting the application user with questions related to the provided information (See Paragraph [0053]: The cognitive platform can be configured to collect data indicative of a reaction time of a user's response relative to the time of presentation of the tasks, which the Examiner is interpreting the response to encompass questions.); and determining a percentage of the provided information that the application user has interacted with (See Paragraph [0062]: The computing device is used to compute percent accuracy, number of hits and/or misses during a session or from a previously complete session, which other indicia can be utilized such as omission errors and response variance, which the Examiner is interpreting omission errors and response variance to encompass a percentage of the provided information that the application user has interacted with.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of PK/Bower to include the application user's comprehension of the information provided through the user interface is measured by one or more of: presenting the application user with questions related to the provided information; and determining a percentage of the provided information that the application user has interacted with as taught by Alailima. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify PK/Bower with Alailima with the motivation of improving assist of patients in the treatment and management (See Background of Alailima in Paragraph [0003]).
As per claim 9, PK/Bower discloses the method of claims 1 and 8 as described above.  PK/Bower may not explicitly teach wherein the third party is a medical professional.
Alailima teaches a method wherein the third party is a medical professional (See Paragraph [0035]: A signal can be transmitted to a medical practitioner to allow for modification of the regimen, which the Examiner is interpreting to encompass the claimed portion.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of PK/Bower to include the third party is a medical professional as taught by Alailima. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify PK/Bower with Alailima with the motivation of improving assist of patients in the treatment and management (See Background of Alailima in Paragraph [0003]).
As per independent claim 11, PK discloses a computing system implemented method comprising: providing the therapeutic application user with information related to the one or more physiological conditions through a user interface of the therapeutic application (See Paragraph [0099]: The monitoring component can cause the view to display types of information to guide a user with the user interface.); remotely monitoring interactions of the particular therapeutic application user with the information provided through the user interface to generate historical user interaction data for the therapeutic application user over a defined period of time to generate historical user interaction data representing data associated with the particular therapeutic application user’s interactions with the information over the defined period of time (See Paragraphs [0037]-[0038]: Successively activated user interface elements be associated with a time period, the time period can represent a time between the activation or use of a first user interface element and a time associated with the activation or use of a second user interface 
While PK discloses the method as described above, PK may not explicitly teach comparing, during the current moment of time, the current user interaction differential data with the threshold user interaction differential data to identify a current psychological state of the particular therapeutic application user; and if the difference between the current user interaction data associated with the particular therapeutic application user and the baseline user interaction data associated with the particular therapeutic application user is greater than one or more of the threshold changes in user interaction data represented by the threshold user interaction differential data, taking one or more actions to modify aspects of the therapeutic application provided to the particular therapeutic application user during the current moment of time based at least partly on the identified current psychological state of the particular therapeutic application user.
Bower teaches a method for comparing, during the current moment of time, the current user interaction differential data with the threshold user interaction differential data to identify a current psychological state of the particular therapeutic application user (See Paragraph [0142]: A cognitive platform configured to render at least one computer-implemented time-varying element in the interaction sequence, measure user responses, and adjust the CSI accordingly. These measurements may be compared with the user responses to interaction sequences in the 
While PK/Bowser discloses the method as described above, PK/Bowser may not explicitly teach providing a therapeutic application to a particular therapeutic application user, the therapeutic application user having been diagnosed with one or more physiological conditions, wherein the therapeutic application provides treatment for one or more of the therapeutic application user’s physiological conditions.
Alailima teaches a method for providing a therapeutic application to a particular therapeutic application user, the therapeutic application user having been diagnosed with one or more physiological conditions, wherein the therapeutic application provides treatment for one or more of the therapeutic application user’s physiological conditions (See Paragraphs [0029] and [0091]: The cognitive platform can be configured as a monitoring tool that can be configured to detect differences in cognition between  individuals  that are diagnosed with a mental health condition and treatment can be pursued based on the diagnosis, which the Examiner is interpreting to encompass a medical condition diagnosis.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of PK/Bowser to include providing a therapeutic application to a therapeutic application user, the therapeutic application user having been diagnosed with one or more medical conditions as taught by Alailima. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify PK/Bowser with Alailima with the motivation 
As per claim 12, PK/Bowser/Alailima discloses the method of claim 11 as described above. PK further teaches wherein the information provided through the user interface of the therapeutic application includes one or more of: textual information related to the therapeutic application user's one or more medical conditions; audio information related to the therapeutic application user's one or more medical conditions; graphical information related to the therapeutic application user's one or more medical conditions; image information related to the therapeutic application user's one or more medical conditions; and video information related to the therapeutic application user's one or more medical conditions (See Paragraph [0099]: The monitoring component can cause the view to display tool tips or other types of information to guide a user, which the Examiner is interpreting to encompass either textual or graphical information when combined with the medical conditions described in Alailima.).
As per claim 13, PK/Bowser/Alailima discloses the method of claim 11 as described above. PK further teaches wherein monitoring the historical and current interactions of the therapeutic application user includes monitoring the speed at which the therapeutic application user interacts with the information provided through the user interface (See Paragraph [0107]: A process is described to identify a time that can be correlated with how long a user takes to complete an action, which the Examiner is interpreting to encompass the claimed portion.).
As per claim 14, PK/Bowser/Alailima discloses the method of claims 11 and 13 as described above. PK further teaches wherein the speed at which the therapeutic application user interacts with the information provided through the user interface is measured by monitoring one or more of: the speed at which the therapeutic application user scrolls through the information 
As per claim 16, PK/Bowser/Alailima discloses the method of claims 11 and 15 as described above. PK/Bowser may not explicitly teach wherein the therapeutic application user's comprehension of the information provided through the user interface is measured by one or more of: presenting the therapeutic application user with questions related to the provided information; and determining a percentage of the provided information that the therapeutic application user has interacted with.
Alailima teaches a method wherein the therapeutic application user's comprehension of the information provided through the user interface is measured by one or more of: presenting the therapeutic application user with questions related to the provided information (See Paragraph [0053]: The cognitive platform can be configured to collect data indicative of a reaction time of a user's response relative to the time of presentation of the tasks, which the Examiner is interpreting the response to encompass questions.); and determining a percentage of the provided information that the therapeutic application user has interacted with (See Paragraph [0062]: The computing device is used to compute percent accuracy, number of hits and/or misses during a session or from a previously complete session, which other indicia can be utilized such as omission errors and response variance, which the Examiner is interpreting omission errors and response variance to encompass a percentage of the provided information that the application user has interacted with.). It would have been obvious to one of ordinary skill in the art before 
As per claim 17, PK/Bowser/Alailima discloses the method of claim 11 as described above. PK further teaches wherein taking one or more actions if the difference between the current user interaction data and the baseline user interaction data is greater than one or more of the threshold changes in user interaction data represented by the threshold user interaction differential data includes one or more of: adjusting presentation of the information provided to the therapeutic application user (See Paragraph [0046]: Problem solutions can be associate with training data and a solution to an issue is increasing the size of a user interface element, which can be triggered by exceeding a threshold level.); adjusting content of the information provided to the therapeutic application user; requesting information from the therapeutic application user; contacting the therapeutic application user directly; contacting a third party on the therapeutic application user's behalf; adding a note to the therapeutic application user's file for review by a third party; and flagging the therapeutic application user's file for attention by a third party.
As per claim 18, PK/Bowser/Alailima discloses the method of claim 11 as described above. PK/Bowser may not explicitly teach wherein the third party is a medical professional associated with the therapeutic application user.
Alailima teaches a method wherein the third party is a medical professional associated with the therapeutic application user (See Paragraph [0035]: A signal can be transmitted to a medical practitioner to allow for modification of the regimen, which the Examiner is interpreting to encompass the claimed portion.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of PK/Bowser to include the third party is a medical professional associated with the therapeutic application user as taught by Alailima. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify PK/Bowser with Alailima with the motivation of improving assist of patients in the treatment and management (See Background of Alailima in Paragraph [0003]).
As per claim 19, PK/Bowser/Alailima discloses the method of claims 11 and 17 as described above. PK further teaches wherein the third party is one or more of: an emergency contact associated with the therapeutic application user; and a relative of the therapeutic application user (See Paragraph [0078]: A plurality of picker elements can be included, including an account picker, a contact picker, and an owner picker, which the Examiner is interpreting that the account pertains to the user and the contact could be emergency contacts.).

Response to Arguments
In the Remarks filed on December 28, 2021, the Applicant argues that the newly amended and/or added claims overcome the Claim Objection(s), 35 U.S.C. 112(b) rejection(s), 35 U.S.C. 101 rejection(s), 35 U.S.C. 102 rejection(s), and 35 U.S.C. 103 rejection(s). The Examiner agrees that the newly added and amended claims overcome the previous Claim Objection(s), 35 U.S.C. 112(b) rejection(s), and 35 U.S.C. 102 rejection(s). However, the Examiner disagrees that the newly added and amended claims overcome the 35 U.S.C. 101 rejection(s) and 35 U.S.C. 103 rejection(s).
The Applicant argues that (1) it is not possible for the human mind to remotely process and analyze large quantities of user interaction data obtained by using one or more remote monitoring mechanisms, and effect adjustments to a therapeutics application as the user is currently engaged with the application content. Thus, the method that Applicant has set forth in the claims, as presently presented, deals fundamentally with the technical issues involved with remotely obtaining, structuring, and processing large amounts of user interaction data in order to dynamically, in near-real time, modify aspects of the application provided to the user. Therefore, Applicant respectfully submits that the invention disclosed herein does not fall within the realm of "mental processes," as posited by the Examiner. Applicant believes that the claims as currently presented herein include significant specificity and detail such that the claims serve to practically and meaningfully limit any identified abstract idea. For example, the claims as currently presented do not encompass, embody, or preclude other forms of innovation in the technical area of providing effective and     efficient remote digital health care. Applicant's claim limitations start with a large quantity of raw user interaction data obtained from remote monitoring mechanisms, a multitude of specific and detailed 
In response to argument (1), the Examiner has maintained the 35 U.S.C. 101 rejection(s). The Examiner asserts that is possible for a user to remotely process and analyze large quantities of user interaction data obtained by using one or more remote monitoring mechanisms that are interpreted as generic computer components, and effect adjustments to a therapeutics application as the user is currently engaged with the application content. The method that Applicant has set forth in the newly amended claims, does not display solving the technical issues involved with remotely obtaining, structuring, and processing large amounts of user interaction data in order to dynamically, in near-real time, modify aspects of the application provided to the user. Further, the arguments relating to a novel approach to remotely monitoring user’s interactions with the therapeutic application in near-real time and transforming large quantities of raw data associated with the application user into data that allows the therapeutic application to dynamically adapt the treatment provided to the application user by the therapeutic application in near-real time are 
In response to argument (2), the Examiner has withdrawn the 35 U.S.C. 102 rejection(s) and added a new 35 U.S.C. 103 rejection(s) as described above. PK does disclose monitoring, and analyzing, in the current moment (e.g. in near-real time) current user interaction data obtained in the current moment, with baseline data specific to the particular user as disclosed in Paragraphs [0037]-[0038] and [0172]: Successively activated user interface elements be associated with a time period, the time period can represent a time between the activation or use of a first user interface element and a time associated with the activation or use of a second user interface element, the time period can be analyzed to determine whether it is appropriate for one or more given user interface element types, a given workflow type, a given 
In response to argument (3), the Examiner has updated the 35 U.S.C. 103 rejection(s) to address the newly amended claims. Bower et al. (U.S. Patent Pre-Grant Publication No. 
In response to argument (4), the Examiner has updated the 35 U.S.C. 103 rejection(s) to address the newly amended claims. Bower et al. (U.S. Patent Pre-Grant Publication No. 2019/0216392) has been added to the combination of PK/Alailima as described above. The Examiner has interpreted that Alailima reference does use the “cognitive platform” and a “therapeutic application” to medically treat a patient (See Paragraph [0096]: Describes a cognitive platform that is configured to monitor nData indicative of anger and/or frustration to promote continued user interaction with the cognitive platform). Further Bower describes in Paragraph [0058]: The cognitive platform and systems including the cognitive platform can be configured as an integration of the physiological measurements with computerized tasks and platform interactions that inform cognitive assessment or deliver treatment associated with an example device platform that is implemented using a computing device. The 35 U.S.C. 103 rejection(s) stand.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Malave et al. (U.S. Patent Pre-Grant Publication No. 2019/0298917), describes a method for a medical dispenser to communicate with a remote controller such as a smart phone for medication regimens, Wedekind et al. (U.S. Patent Pre-Grant Publication No. 2017/0281060), describes a method and system are provided for communication among display devices and sensors electronics for an analyte monitoring, and Brown ("An App for Every Psychological Problem: Vision for the Future"), describes mobile phone software applications development and utilization.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bennett Stephen Erickson whose telephone number is (571)270-3690. The examiner can normally be reached Monday - Thursday: 8:00am - 6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.S.E./            Examiner, Art Unit 3626                                                                                                                                                                                            
/CHRISTOPHER L GILLIGAN/            Primary Examiner, Art Unit 3626